                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             No. 5:20-cv-00081-RJC-DSC



JEREMY CHURCH,                                )
     Plaintiff,                               )
                                              )       CONSENT ORDER FOR
        v.                                    )       PAYMENT OF ATTORNEY’S
                                              )       FEES UNDER THE EQUAL
ANDREW SAUL,                                  )       ACCESS TO JUSTICE ACT
Commissioner of Social Security,              )
                                              )
               Defendant.                     )



        Pursuant to the power of this Court to award attorney’s fees to a prevailing party other than

the United States incurred by that party in a civil action against the United States, including

proceedings for judicial review of agency action, under the Equal Access to Justice Act, 28 U.S.C.

§ 2412, (EAJA) and in light of this Court’s Judgment and Order dated May 7, 2021, affirming the

post-remand decision of the Administrative Law Judge, and further that Plaintiff, in the attached

fee agreement, has assigned any attorney’s fees owed under the EAJA to his attorney and

authorized his attorney to endorse any government check for attorney’s fees paid to him under the

EAJA,

        IT IS THEREFORE ORDERED that the United States Social Security Administration

shall pay attorney’s fees in the amount of $5,250.57, in full satisfaction of any and all attorney’s

fees claims Plaintiff may have in this case under the EAJA.

        Further, pursuant to the United States Supreme Court’s ruling in Astrue v. Ratliff, 130 S.

Ct. 2521 (2010), these attorney’s fees are payable to Plaintiff as the prevailing party and subject

to offset through the Treasury Department’s Offset Program to satisfy any pre-existing debt
Plaintiff may owe to the United States Government. If, after the entry of this Order, the

Commissioner determines that Plaintiff owes no debt to the United States that would subject this

award of attorney’s fees to offset, the Commissioner may honor the Plaintiff’s assignment of EAJA

fees providing for payment of the subject fees to counsel, rather than to Plaintiff. If, however, the

Commissioner determines that Plaintiff owes the United States any debt subject to offset, the

Commissioner will pay any attorney’s fees remaining after such offset to Plaintiff rather than to

counsel.

       SO ORDERED.
                                      Signed: June 8, 2021




                                                  2
